      Case 2:20-cv-01069-PA-E Document 8 Filed 02/03/20 Page 1 of 2 Page ID #:28




1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7                       UNITED STATES DISTRICT COURT
8                      CENTRAL DISTRICT OF CALIFORNIA
9
     TERRY FABRICANT, individually                              Case No.:
10   and on behalf of all others similarly
     situated,                                                  2:20-cv-01069-PA-E
11
     Plaintiff
12                                                              NOTICE OF VOLUNTARY
13   vs.                                                        DISMISSAL OF ENTIRE
     Vuuzle Media Corp. et al                                   ACTION WITHOUT
14
     Defendant.                                                 PREJUDICE.
15

16
           NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of

17
     Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without

18
     prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a

19
     motion for summary judgment. Accordingly, this matter may be dismissed

20
     without prejudice and without an Order of the Court.

21
           Respectfully submitted this 3rd Day of February, 2020.
22

23
                                             By: s/Todd M. Friedman Esq.
                                                  Todd M. Friedman
24                                               Attorney For Plaintiff
25

26

27
                       CERTIFICATE OF SERVICE
28




                                      Notice of Dismissal - 1
      Case 2:20-cv-01069-PA-E Document 8 Filed 02/03/20 Page 2 of 2 Page ID #:29




1
     Filed electronically on February 3, 2020, with:
2    United States District Court CM/ECF system
3
     Notification sent electronically on February 3, 2020, to:
4

5    To the Honorable Court, all parties and their Counsel of Record
6

7    s/ Todd M. Friedman
8     Todd M. Friedman
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
